WILNER, J.
I concur in the result reached by the Court, but only because the validity of the preliminary plat has been sustained. The path chosen by the Court, I fear, can lead to some real problems, unnecessarily. There is a better way to achieve the same result.
As the Court points out, the basic substantive issues in these development cases arise in connection with the preliminary plat. That is the stage at which, among other things, the adequacy of roads, schools, and other infrastructure facilities must be considered and decisions made with respect to whether and how the development will proceed. Any changes or conditions found necessary by the Planning Board must be *444incorporated into the final plat, which “shall be prepared in accordance with the approved preliminary plat and shall include any modifications made by the Planning Board.” Prince George’s County Code, § 24-119(e). As the Court observes, the issue with respect to the final plat is essentially whether it, in fact, is consistent with the preliminary plat as approved by the Board — i.e., whether it adequately incorporates all of the changes and conditions required by the Board.
The county code establishes two time requirements designed to expedite the approval process. One of those time requirements anticipates the prospect of a judicial review challenge to a preliminary plat approval but the other does not, and therein lies part of the problem. The first requirement concerns the period within which a final plat must be submitted. An approved preliminary plat remains valid for two years from the date of approval, subject to permissible extensions, up to a year, of the validity period. A final plat must be submitted to the Planning Board within that two-to-three-year period. The second requirement concerns approval of a final plat. The Planning Board has but thirty days after submission of a final plat (which, with the consent of the applicant, may be extended for an additional thirty days) in which to act on the final plat. If the Board does not disapprove the final plat within that period, it is deemed approved.
An action for judicial review of an approval of a preliminary plat can create a problem with respect to these time limits and, indeed, with respect to the course of the development. In most cases, I would hope, two to three years should be enough time to resolve a judicial challenge to a preliminary plat approval, but there are certainly some cases, including this one, in which more time is required. In light of that prospect, there are essentially two options: (1) put approval of any final plat submitted to the Board “on hold” until the validity of the preliminary plat is resolved; or (2) allow the Board to approve the final plat based on its challenged approval of the preliminary plat and then let the chips fall where they may. The Court adopts the second option. I would choose the first.
*445The Court reaches two conclusions regarding approval of the final plat that I find troubling. First, it regards approval of the final plat as a purely ministerial act, one that does not even require notice to those who protested the preliminary plat and who will also want to challenge the final plat. Second, it concludes that, if a court, on judicial review, reverses a preliminary plat approval in some material way, a final plat based on the flawed preliminary plat will also, automatically, lose its validity.
The Court finds approval of the final plat to be ministerial because the only issue is whether that plat conforms to the approved preliminary plat. That, to me, does not make the approval ministerial. There may be considerable leeway in interpreting conditions that the Board has attached to the approval of the preliminary plat, and developers will certainly have an incentive to interpret those conditions in a way that gives them the maximum flexibility at the least cost. I can well foresee arguments over whether the final plat truly conforms to those conditions — where reasonable disagreements can occur and a judgment call will have to be made. Protestants should have a right to examine the final plat and to voice objections to it. By holding that approval of the final plat is ministerial, the Court suggests that a developer has a right to mandamus, that, even if the Planning Board on its own has some question whether the final plat adequately incorporates conditions attached to the preliminary plat approval, it must approve the final plat anyway. The Court may not mean that, and I surely hope that it doesn’t, but that is what regarding final plat approval as ministerial implies. I do not regard final plat approval as ministerial.
In concluding that a reversal of preliminary plat approval by a court on judicial review will automatically invalidate any final plat approval and any permits issued in reliance on that approval, the Court also makes certain assumptions that may not prove to be accurate. If the protestants timely seek judicial review of the final plat approval, the cases can be consolidated, and, if the court vacates the approval of the preliminary plat, it will presumably vacate approval of the *446final plat as well. If, for whatever reason (such as not being notified of the approval of the final plat, which could happen under the Court’s approach), the protestants fail, in a timely manner, to seek judicial review of the approval of the final plat, they may be out of luck. A court could find that, by not seeking timely judicial review of the final plat, they have waived their right to complain about that approval, or have made their complaint about the preliminary plat moot. To be safe, the protestants will have to seek judicial review of the Board’s approval of the final plat, thereby requiring two judicial actions instead of just one. That’s not very efficient.
The Court seems to assume that a second action for judicial review is not necessary. It holds that, if a court were to vacate approval of the preliminary plat, the final plat would lose its validity automatically. It holds further that any building, grading, or other permits that have been issued in reliance on the final plat approval also would lose their validity automatically, even if construction in reliance on those permits has commenced. That may be the ultimate judicial decision in the inevitable litigation that would ensue, but it is a leap — a compounding of assumptions that could prove very costly for both the developer and others. The Court, at least tacitly, is assuming that no construction will actually commence, either because the developer will not risk the prospect of having to undo what it has done or because of other institutional constraints — lenders will not close on construction or other loans while judicial review is pending. That may be so in many cases, but perhaps not in all. Title insurance often contains an exception for land use approvals, and lenders may not pick up the pendency of a judicial review action.
The Court’s approach has the capacity to leave a lot of dirty dishes on the table. Its only response is that, in seeking judicial review of the preliminary plat approval, the protestants can seek a stay of that approval. Yes, they can ask, but there is no assurance that a stay will be granted. As we have often made clear, an action for judicial review does not ordinarily stay the administrative action being challenged, and discretionary stays are not easy to come by.
*447There is another approach, one that avoids all of these problems. The law allows a period of two years after administrative approval of a preliminary plat for the developer to file a final plat, and it permits an extension of up to a year. If judicial review of the preliminary plat approval is sought, there is no rush to file a final plat. One would think that at least the Planning Board would want to know whether the preliminary plat is valid before acting on the final plat. If the judicial review action drags on to the point that the time deadline for filing the final plat becomes a problem, the developer can file the plat and have the Planning Board delay action on it. The only impediment to that is the requirement that the Board act on the final plat within 30 days, but that can easier be stayed by a court than the preliminary plat approval, and, indeed, it may well be an abuse of discretion for a court not to stay that requirement while the validity of the final plat hinges on a judicial decision regarding the preliminary plat. As a practical matter, this approach creates no additional delay but avoids all of the possible problems inherent in the Court’s approach.
I agree with the result because I do not believe that the Planning Board was without jurisdiction to approve the final plat. I think it was wrong in acting prematurely, but it was not without jurisdiction. When the court ultimately affirmed approval of the preliminary plat, the validity of the final plat was established.